Citation Nr: 0534608	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-22 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to assignment of a higher disability rating for 
plantar fasciitis, bilateral, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1981 to September 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in April 2003 and a 
substantive appeal was received in July 2003.  A request for 
an RO hearing was subsequently withdrawn. 

Although the veteran filed a notice of disagreement in July 
2003 to initiate an appeal on a shoulder issue, he did not 
complete the appeal by filing a substantive appeal in 
response to a March 2004 statement of the case.  Therefore, 
that issue is not in appellate status. 


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as plantar fasciitis, bilateral, is 
productive of tender plantar fascias bilaterally with no 
evidence of marked deformity, swelling on use, or 
characteristic callosities; the disability results in no more 
than moderate impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected plantar fasciitis, bilateral, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.56, 4.73 Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided with VCAA's notice and duty 
to assist requirements in November 2001.  Although the 
November 2001 VCAA letter addressed the matter of service 
connection, since the issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection, another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Moreover, the 
Board notes that the VA did send additional notice which 
addressed the matter of entitlement to assignment of a higher 
initial rating in May 2003.  Finally, the Board notes that 
since the November 2001 VCAA letter was provided prior to the 
September 2002 rating decision on appeal, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.  

The November 2001 letter together with a subsequent VCAA 
letter sent to the veteran in May 2003, when viewed 
collectively, effectively informed the appellant of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that the above VA communications 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
claimant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The record includes VA 
medical records and service medical records.  As the veteran 
has been afforded a VA medical examination, the Board finds 
that the record as it stands contains adequate medical 
evidence to adjudicate the claim.  Thus, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.

The appellant has not indicated nor is there any indication 
that there exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Under these circumstances, the Board finds 
that VA has fulfilled its duty to notify and assist the 
appellant in the claims under consideration and that 
adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the 
merits.  

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  In instances where 
the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disabilities is to be considered during 
the entire period from the initial assignment of the rating 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's bilateral foot disability is currently rated 
under Diagnostic Code 5276 for acquired flatfeet.  Under this 
Diagnostic Code, a 20 percent rating is warranted when there 
is a severe unilateral foot disability which is manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  A 30 
percent disability rating is warranted when there is a severe 
bilateral foot disability manifested by the same criteria.  
38 C.F.R. § 4.71(a), Diagnostic Code 38 C.F.R. § 5276.  

The relevant medical evidence of record includes a July 2002 
VA examination report which shows that the veteran complained 
of heel pain, particularly in the morning.  On physical 
examination, the veteran had a normal gait and did not use an 
assistive device to ambulate.  He could hop on either foot, 
heel and toe walk, and squat and rise.  His heels were tender 
to palpation.  The diagnoses included plantar fasciitis, 
probable heel spurs, and tender plantar fascias bilaterally.  
X-rays of the heels were negative.  VA treatment records show 
that the veteran continues to complain of foot pain and has a 
diagnosis of bilateral plantar fasciitis.  The VA treatment 
records show x-ray evidence of minimal spur formation at the 
first metatarsophalangeal joint.  A January 2003 VA treatment 
record shows complaints of foot pain with no erythema or 
edema found on examination.  The veteran failed to report for 
a subsequent VA examination scheduled for him in March 2004.

In summary, the medical evidence of record demonstrates, at 
most, tender plantar fascias bilaterally.  There is no 
evidence of marked deformity, swelling on use, or 
characteristic callosities of either foot to warrant a 20 
percent disability rating.  Thus, there is no basis for a 
disability rating in excess of 10 percent under Code 5276.  
Moreover, there is otherwise no persuasive evidence of more 
than moderate impairment so as to warrant a rating in excess 
of 10 percent under Code 5284 for other foot injuries. 

The Board notes that any deficiencies in the medical evidence 
of record could have been rectified by additional VA 
examination, but the veteran failed to report for the VA 
examination that was scheduled for him in March 2004.  Thus, 
the veteran's disability must be rated on the medical 
evidence of record.  See 38 C.F.R. § 3.655.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


